                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

    Joani Rankin,                        )        C/A No.: 1:19-1195-SVH
                                         )
                         Plaintiff,      )
                                         )
         vs.                             )
                                         )                ORDER
    Andrew M.  Saul, 1                   )
    Commissioner of Social Security      )
    Administration,                      )
                                         )
                         Defendant.      )
                                         )

         This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Bruce Howe Hendricks, United

States District Judge, dated April 26, 2019, referring this matter for

disposition. [ECF No. 8]. The parties consented to the undersigned United

States Magistrate Judge’s disposition of this case, with any appeal directly to

the Fourth Circuit Court of Appeals. [ECF No. 7].

        Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her claim for

disability insurance benefits (“DIB”) and Supplemental Security Income


1 Andrew M. Saul became the Commissioner of the Social Security
Administration on June 17, 2019. Pursuant to Fed. R. Civ. P. 25(d), Saul is
substituted for Nancy A. Berryhill.
(“SSI”). The two issues before the court are whether the Commissioner’s

findings of fact are supported by substantial evidence and whether he applied

the proper legal standards. For the reasons that follow, the court affirms the

Commissioner’s decision.

I.    Relevant Background

      A.    Procedural History

      On October 20, 2015, Plaintiff filed applications for DIB and SSI in

which she alleged her disability began on March 21, 2013. Tr. at 102, 103,

205–06, 207–14. She subsequently amended the onset date to July 3, 2015.

Tr. at 43. Her applications were denied initially and upon reconsideration.

Tr. at 133–37, 144–47, 148–51. On January 31, 2018, Plaintiff had a hearing

before Administrative Law Judge (“ALJ”) Flora Lester Vinson. Tr. at 39–83

(Hr’g Tr.). The ALJ issued an unfavorable decision on May 16, 2018, finding

Plaintiff was not disabled within the meaning of the Act. Tr. at 7–31.

Subsequently, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–6. Thereafter, Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a complaint

filed on April 25, 2019. [ECF No. 1].




                                        2
      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 31 years old at the time of the hearing. Tr. at 44. She

graduated high school with a diploma and obtained a certificate as a certified

nursing assistant (“CNA”). Tr. at 45. Her past relevant work (“PRW”) was as

a tire molder, a production line assembler, and a material handler. Tr. at 75–

76, 79. She alleges she has been unable to work since July 3, 2015. Tr. at 231.

            2.    Medical History

      On April 5, 2012, magnetic resonance imaging (“MRI”) of Plaintiff’s

lumbar spine showed disc protrusions at L4–5 and L5–S1 with mass effect on

the transitioning nerve roots. Tr. at 357.

      Plaintiff presented to neurosurgeon Brett C. Gunter, M.D. (“Dr. B.

Gunter”), for pain in her left hip and leg and lower back on April 17, 2012. Tr.

at 352. She reported pain that had occurred intermittently beginning in 2008,

but had become constant in January 2012. Id. She described her pain as

occurring in her back 20% of the time and in her left hip and leg 80% of the

time. Id. She stated her back pain was exacerbated by sitting and lying on

her left side. Id. She described her left hip and leg pain as worsened by

bending, lifting, standing too long, walking, and twisting. Id. Dr. B. Gunter

observed mild reduction in range of motion (“ROM”) in all cardinal planes of

Plaintiff’s back, intact cranial nerves, 5/5 strength in the upper and lower

                                       3
extremities, intact sensation to light touch, and symmetric and intact upper

and lower extremity reflexes. Tr. at 352–53. He noted Plaintiff walked with a

limp favoring her left leg. Id. Dr. B. Gunter reviewed results of the MRI of

Plaintiff’s lumbar spine and assessed lumbar spondylosis with an L5

radiculopathy. Tr. at 353. He prescribed Norco, recommended a lumbar

epidural steroid injection (“ESI”), and indicated Plaintiff would likely require

surgery if the ESI provided no relief. Id. Steven B. Storick, M.D. (“Dr.

Storick”), administered a lumbar ESI on April 25, 2012. Tr. at 354.

      On May 8, 2012, Plaintiff reported little benefit from the lumbar ESI.

Tr. at 350. Dr. B. Gunter noted Plaintiff’s left hip and leg pain remained

severe despite conservative management. Id. He observed reduced ROM in

Plaintiff’s back and reduced sensory function over the posterior aspect of her

lower extremities. Id. He advised Plaintiff of treatment options, and Plaintiff

opted to proceed with surgery. Id.

      Dr. B. Gunter performed minimally-invasive lumbar discectomy at

Plaintiff’s left L4–5 level on May 24, 2012. Tr. at 337–38. He identified and

removed a large, contained, left L4–5 herniated disc without difficulty and

accomplished good decompression without spinal fluid leak. Tr. at 338.

      On June 19, 2012, Plaintiff reported pain in her right hip and

heaviness in her right arm, but indicated her left-sided symptoms had

improved. Tr. at 349. Dr. B. Gunter observed reduced ROM in Plaintiff’s

                                       4
back, a well-healed surgical scar over the lumbar spine, and 5/5 strength

throughout her lower extremities. Id. He indicated he was concerned about

Plaintiff’s new right upper extremity symptoms, but noted they could be

transient. Id. He referred Plaintiff for lumbar physical therapy with

development of a home exercise program. Id.

      Plaintiff presented to physical therapist Shannon B. Berrian (“PT

Berrian”), for an initial physical therapy evaluation on June 21, 2012. Tr. at

340. She reported she was no longer experiencing pain in her left lower

extremity, but continued to feel right-sided back pain. Id. She described her

pain as constant and rated it as a five-to-six of 10. Id. She endorsed difficulty

sleeping because of pain. Id. PT Berrian noted decreased lumbar lordosis,

normal gait, 5/5 knee and ankle strength, 4/5 hip strength, intact sensation to

light touch in the bilateral lower extremities, and tenderness to palpation at

L4–5. Tr. at 341. Plaintiff endorsed pain and tightness with forward flexion

and back pain with trunk extension. Id. PT Berrian expected Plaintiff would

“benefit from physical therapy to improve functional strength and mobility

and decrease complaints of pain.” Id. She indicated Plaintiff should follow up

three times a week for four weeks. Id. PT Berrian discharged Plaintiff from

physical therapy on July 13, 2012, based on inconsistent attendance

interfering with goal accomplishment. Tr. at 339. She noted Plaintiff had




                                       5
“[n]o-showed” for three consecutive appointments and had missed six total

appointments. Id.

      On July 31, 2012, Plaintiff reported mild pain in her lower back and

greater pain on her right side. Tr. at 348. She indicated her strength

remained normal. Id. Dr. B. Gunter observed reduced ROM in Plaintiff’s back

and 5/5 strength throughout her lower extremities. Id. He stated Plaintiff

was “much better and may return to work full time and full duty at

completion of her two weeks of lumbar physical therapy and home exercise

program.” Id.

      Plaintiff presented to Gurdon Counts, M.D. (“Dr. Counts”), with back

pain on March 11, 2013. Tr. at 406. She described pain in her buttocks and

thighs, but denied joint complaints, joint erythema, joint swelling, myalgias,

and stiffness. Id. She indicated her back pain was interfering with her

abilities to sleep and work. Id. Dr. Counts observed an overall benign spine

with some tenderness in the lumbar area, but good posture, normal straight-

leg raise, and full flexion, extension, lateral bending, and rotation. Id. He

assessed degenerative lumbar/lumbosacral intervertebral disc and prescribed

Diclofenac Sodium 75 mg and Ultram 50 mg. Id.

      On March 26, 2013, Plaintiff sought clarification from Dr. Counts as to

her ability to perform work activity. Tr. at 403. Dr. Counts noted Plaintiff’s

job required “[s]he constantly lift[] 10 to 20 lb bobbins and drive[] fork lift and

                                        6
other machinery.” Id. Plaintiff reported the vibrations of the machinery

caused her back pain. Id. She stated she would lie down after work to relieve

discomfort. Id. Dr. Counts noted that Plaintiff’s neurosurgeon had released

her to full duty. Id. He provided a note stating Plaintiff was “unable to

continue the present pace of work,” but explained he did not consider

“assessing her competence to continue [the] job” to be within his area of

expertise. Id.

      On April 23, 2013, Plaintiff endorsed intermittent pain in her lower

back and constant pain in her bilateral buttocks and hips. Tr. at 346. Dr. B.

Gunter observed the following: mild reduction of ROM in all cardinal planes

of Plaintiff’s back; 5/5 strength in her bilateral upper and lower extremities;

mild reduction in light touch sensation over the right posterior and anterior

thigh, anterolateral lower leg, and dorsum of the right foot; and symmetric

and intact upper and lower extremity reflexes. Tr. at 346–47. He

recommended an MRI of the lumbar spine to evaluate for nerve root

compression and lumbar x-rays to evaluate for instability. Tr. at 347. He

prescribed Norco for pain and indicated Plaintiff should remain out of work.

Id.

      On June 25, 2013, Plaintiff complained of back pain and consulted with

Dr. Counts about medical leave from work and obtaining a new MRI. Tr. at

398. She endorsed back pain and leg pain, primarily on the right. Tr. at 399.

                                       7
Dr. Counts noted tenderness in Plaintiff’s lumbar spine, but full flexion,

extension, rotation, and lateral bending and normal straight-leg raise. Id. He

provided a “[n]ote for light duty X 6 mo. No lifting [or] bending.” Id.

      Plaintiff presented to Dr. Counts for medication refills on January 8,

2014. Tr. at 394. She complained of stiffness and pain in her low back and

hips. Id. Dr. Counts noted tenderness in Plaintiff’s lumbar spine, but full

extension, lateral bending, and rotation and normal straight leg raise. Id. He

assessed degeneration of the lumbar/lumbosacral intervertebral disc and

prescribed Flexeril 10 mg. Id.

      Plaintiff reported depression, sore throat, and hoarseness on March 31,

2014. Tr. at 375. Dr. Counts assessed pharyngitis, degenerative disease of the

lumbar and intervertebral discs, and depression. Tr. at 376. He prescribed

Wellbutrin SR 150 mg for depression. Id.

      On May 5, 2014, Plaintiff presented to Dr. Counts for treatment of back

pain. Tr. at 375. She indicated she was enrolled in a certified nursing

assistant program and needed a letter to address her lifting ability. Id. Dr.

Counts wrote: “I will give not[e] that she is able to lift 25 lbs—transfer and

position clients but she is not to lift heavy c[l]ients without help.” Id.

      On November 19, 2014, Plaintiff requested Dr. Counts complete

paperwork for her long-term disability benefits. Tr. at 373. She indicated she

had contacted Dr. B. Gunter to request a referral for an updated MRI, but no

                                         8
longer had insurance. Id. She stated she was taking classes and working

toward a job in the medical field. Id. Plaintiff endorsed back pain with

radiation to her legs and feet that was aggravated by walking or driving for

more than 30 minutes. Id. Dr. Counts observed Plaintiff to be tender on

motion of the back and to demonstrate a negative straight-leg raise. Id.

      On July 3, 2015, Plaintiff reported feeling well. Tr. at 371. Dr. Counts

observed no abnormalities on exam and noted 5/5 muscle strength, “no

tenderness to palpation” of the lumbar spine, “no pain, no swelling, edema or

erythema of surrounding tissue and normal lumbosacral spine movements.”

Tr. at 372. He prescribed Flexeril 10 mg and Ibuprofen 600 mg. Id.

      On September 14, 2015, Plaintiff presented to Lexington Medical

Center for an abscess on her neck and pain in her back and legs. Tr. at 416.

She described chronic pain in her lower back that radiated into her legs with

occasionally numbness and tingling. Id. She stated her pain was aggravated

by movement. Id. Patrick M. O’Malley, M.D. (“Dr. O’Malley”), noted diffuse

lumbar tenderness, but no midline or costovertebral angle tenderness in

Plaintiff’s spine. Tr. at 417. He assessed an infected sebaceous cyst and

chronic   lumbar     radiculopathy.    Id.   He    prescribed   Hydrocodone-

Acetaminophen 5-325 mg and Prednisone 20 mg for lumbar radiculopathy.

Id.



                                      9
      On January 4, 2016, Plaintiff presented to Jeffery C. Ford, M.D. (“Dr.

Ford”), for a consultative exam. Tr. at 423–26. She endorsed problems with

bladder control, back injury, herniated disc, degenerative disc disease, and

osteoarthritis. Tr. at 423. She described pain that “waxe[d] and wane[d]” and

radiated into her right leg and down to her toes. Id. She stated it was

sometimes a “shooting pain” and somtimes a “pressure-like” pain. Id. She

reported abilities to stand for 30 minutes, walk a few miles, get in and out of

a bathtub, use the toilet, perform housework, cook, dress, groom, and lift

approximately 15 pounds. Id. She complained of urinary incontinence that

sometimes occurred upon sitting for half an hour. Id. She denied fatigue and

excessive daytime sleepiness. Tr. at 424. Dr. Ford observed Plaintiff to

demonstrate no difficulty moving from the seated to supine position or the

seated to standing position. Id. He indicated Plaintiff demonstrated full ROM

of all joints, but that right hip maneuvers caused pain in her back. Tr. at 420,

426. He noted Plaintiff had no muscle wasting or joint deformity and was

able to fully squat. Id. He indicated Plaintiff demonstrated intact cranial

nerves and intact muscle strength in most areas, but 4/5 strength in her right

lower extremity. Tr. at 421, 426. He noted 1+ peripheral pulses in Plaintiff’s

bilateral lower extremities. Tr. at 421. He stated Plaintiff showed sciatic pain

on the right on straight-leg raise. Tr. at 426. He noted Plaintiff had normal

gait and was able to perform tandem, heel, and toe walks. Id. He described

                                      10
Plaintiff as having normal speech and affect. Id. Dr. Ford indicated x-rays

showed some narrowing of the L4–5 and L5–S1 disc spaces and minimal

scoliosis. Id. He assessed degenerative disc disease, sciatica, and urinary

incontinence. Id.

      On January 28, 2016, state agency medical consultant Robert Kukla,

M.D. (“Dr. Kukla”), reviewed the record and completed a physical residual

functional    capacity   (“RFC”)   assessment   that   included   the   following

restrictions: occasionally lift and/or carry 50 pounds; frequently lift and/or

carry 25 pounds; stand and/or walk for a total of about six hours in an eight-

hour workday; and sit for a total of about six hours in an eight-hour workday.

Tr. at 89–90, 98–99. State agency consultant Jeanne Wright, Ph.D. (“Dr.

Wright”), reviewed the record and concluded Plaintiff’s record did not

establish a medically-determinable mental impairment. Tr. at 97.

      Plaintiff presented to Batesburg Mental Health (“BMH”) on April 26,

2016, with complaints of increased depressive symptoms including increased

crying spells and decreased energy, motivation, sleep, and concentration. Tr.

at 448. She reported conflict with her sister and endorsed passive suicidal

thoughts with no plan. Tr. at 448–49. Counselor Janine Bryan discussed with

Plaintiff signs and symptoms of depression, listened, and offered empathy.

Tr. at 455.




                                       11
      Plaintiff presented to BMH for an initial clinical assessment on May 9,

2016. Tr. at 451–54. She reported depressive episodes, withdrawal from her

family, loss of concentration, sleep disturbance, and lack of appetite. Tr. at

451. Counselor Ginavra Gibson (“Counselor Gibson”), observed the following

on mental status exam: neat and clean appearance; motor activity

appropriate to situation; cooperative attitude; appropriate affect; happy

mood; normal rate and tone of speech; normal, appropriate, coherent, and

relevant   thought   process;   normal     thought   content;   no   evidence   of

hallucinations or delusions; alert and oriented to person, place, time, and

situation; usually able to make sound decisions; acknowledges and

understands problems/illness; intact memory; easily distracted concentration

and calculations; and average fund of knowledge. Tr. at 454. She assessed

major depressive disorder (“MDD”), moderate, recurrent episode and

recommended individual therapy. Tr. at 454, 456.

      On May 31, 2016, Counselor Gibson noted Plaintiff was appropriately

dressed, oriented times four, and demonstrated a happy mood and

appropriate affect. Tr. at 457. She helped Plaintiff to identify goals and

encouraged her to work on coping skills. Id.

      On June 13, 2016, a second state agency medical consultant, Adrian

Corlette, M.D. (“Dr. Corlette”), reviewed the record and concluded Plaintiff’s

physical RFC would impose the following restrictions: occasionally lift and/or

                                      12
carry 50 pounds; frequently lift and/or carry 25 pounds; stand and/or walk for

a total of about six hours in an eight-hour workday; sit for a total of about six

hours in an eight-hour workday; and avoid even moderate exposure to

hazards. Tr. at 112–14, 124–26.

      On June 14, 2016, Counselor Gibson met with Plaintiff to work on her

objective of decreasing her depression and anxiety to one day or less using

coping skills. Tr. at 458. She described Plaintiff as well-dressed and oriented

times four, but noted Plaintiff had a sad mood and incongruent affect, as she

smiled while expressing pain over her recent break-up. Id. Counselor Gibson

encouraged Plaintiff to practice coping exercises and to engage in activities

with others. Id.

      State agency consultant Kevin King, Ph.D. (“Dr. King”), reviewed the

record and completed a psychiatric review technique on June 20, 2016. Tr. at

110–11, 122–23. He considered Listing 12.04 for affective disorders and

assessed a mild degree of impairment in restriction of activities of daily living

(“ADLs”), maintaining social functioning, and maintaining concentration,

persistence, or pace. Id.

      On June 28, 2016, Counselor Gibson helped Plaintiff to identify triggers

to suicidal thoughts and to incorporate positive activities to boost her mood.

Tr. at 459. She described Plaintiff as well-dressed, oriented times four, and

demonstrating a depressed mood and tearful affect. Id. Plaintiff reported

                                       13
excessive drinking and indicated she had felt suicidal during the prior week.

Id. She admitted she had an alcohol problem and agreed to obtain services to

address her alcohol addiction. Id.

      On July 20, 2016, Plaintiff presented to psychiatrist Gariane Gunter,

M.D. (“Dr. G. Gunter”), for an initial medication assessment. Tr. at 460. Dr.

G. Gunter indicated she had previously assessed Plaintiff and prescribed

Wellbutrin XL and Wellbutrin SR to address suicidal thoughts. Id. Plaintiff

endorsed intrusive thoughts regarding her grandmother’s illness and death,

disrupted sleep with nightmares, and avoidance with social isolation. Id. She

indicated she had self-medicated with alcohol in the past, but was receiving

treatment and attending Alcoholics Anonymous (“AA”) meetings. Id. Plaintiff

endorsed a positive response to Wellbutrin XL, indicating her depressive

symptoms had improved and she was no longer experiencing suicidal

thoughts. Id. Dr. G. Gunter prescribed Seroquel for sleep and mood. Id. She

diagnosed MDD, recurrent episode, moderate, and posttraumatic stress

disorder (“PTSD”). Tr. at 461.

      On July 26, 2016, Counselor Gibson described Plaintiff as appropriately

dressed, oriented times four, and demonstrating a happy mood and

appropriate affect. Tr. at 462. Plaintiff reported decreased depression and

anxiety as a result of engaging in more enjoyable activities. Id.




                                       14
      On August 12, 2016, Counselor Gibson described Plaintiff as

appropriately dressed and oriented times four with a happy mood and

appropriate affect. Tr. at 463. She reported doing well with alcohol abuse

treatment and attending AA regularly, but expressed some frustration and

hurt related to her relationship with her mother. Id.

      On August 16, 2016, Dr. G. Gunter and Counselor Gibson provided a

letter addressing Plaintiff’s diagnoses and ability to work. Tr. at 429.

      On August 26, 2016, Counselor Gibson indicated Plaintiff presented as

appropriately dressed and oriented times four with a happy mood and

appropriate affect. Tr. at 464. She worked with Plaintiff to identify thought

distortions and practice coping skills. Id.

      Plaintiff followed up with Laketa D. Riley, APRN (“NP Riley”), for

results of a mammogram on August 30, 2016. Tr. at 433. NP Riley observed

Plaintiff to ambulate normally with intact gait and to demonstrate a normal

mood. Tr. at 434. She explained to Plaintiff that the ultrasound of her breast

showed scattered areas of fibroglandular density, but was negative for any

cancerous mass. Tr. at 435. She encouraged Plaintiff to take 100 units of

Vitamin E four times a day and to decrease her caffeine intake. Id.

      Plaintiff presented to NP Riley with back pain on September 21, 2016.

Tr. at 436. She endorsed muscle aches and back pain, but denied

arthralgias/joint pain. Tr. at 438. NP Riley observed Plaintiff to ambulate

                                        15
normally with normal gait, to demonstrate a normal mood, to show normal

movement of all extremities, and to have no malalignment, tenderness, or

bony abnormalities in her spine. Id. She prescribed Ultram 50 mg. Id.

      On September 23, 2016, Counselor Gibson noted Plaintiff presented as

appropriately dressed and oriented times four with a happy mood and

appropriate affect. Tr. at 465. Plaintiff indicated she was establishing

boundaries with her mother and ex-girlfriend. Id. She agreed to attend a grief

group to address the loss of her grandmother. Id.

      Plaintiff presented to Amit Singh, D.O. (“Dr. Singh”), for back pain on

September 29, 2016. Tr. at 440. She complained of pain in her lower back

that radiated into her buttocks and caused tingling in her toes. Id. She stated

the pain occurred intermittently and described it as “stabbing, shooting,

burning, throbbing, sharp, tingling, and aching.” Id. She indicated her pain

was exacerbated by cleaning and prolonged sitting or standing. Id. Dr. Singh

observed Plaintiff to demonstrate a nonantalgic gait, slightly forward-flexed

posture upon standing, generalized tenderness to palpation in the lumbar

region, decreased flexion and extension of the lumbar spine due to pain, 5/5

motor strength in the bilateral lower extremities, and decreased sensation in

a nondermatomal distribution in the bilateral lower extremities. Tr. at 441.

He reviewed a compact disc that contained images from a 2015 MRI of




                                      16
Plaintiff’s lumbar spine. 2 Tr. at 442. He stated the MRI showed a central L5–

S1 disc protrusion and broad-based disc bulge at the L4–5 level. Id. He

indicated the MRI findings were likely contributing to Plaintiff’s symptoms,

but did not explain the totality of her symptoms. Id. He stated most of

Plaintiff’s symptoms appeared to be myofascial in nature and indicated she

seemed to have no neurological deficits or true radicular symptoms. Id. Dr.

Singh diagnosed low back pain and myalgia. Id. He recommended physical

therapy and possible intralaminar ESI and prescribed Gabapentin 100 mg.

Id.

        On October 13, 2016, Plaintiff reported she was attending substance

abuse treatment three times a week and AA once or twice a week. Tr. at 466.

She complained of a couple of weeks of decreased energy and increased sleep,

but endorsed stable mood overall. Id. Dr. G. Gunter indicated the following on

mental status exam: appearance within normal limits; cooperative attitude;

calm behavior; normal speech; logical/goal-directed thought process; denies

suicidal ideation; denies homicidal ideation; euthymic mood; and appropriate

affect. Id. She continued Plaintiff’s medications at the same doses and

instructed her to follow up in three months. Id.

        Dr. G. Gunter and Counselor Gibson completed a mental RFC

assessment on October 31, 2016. Tr. at 443–46.


2   The 2015 MRI report is absent from the record before the court.
                                        17
      On November 2, 2016, Counselor Gibson observed Plaintiff to present

as appropriately dressed and oriented times four and to demonstrate a happy

mood and appropriate affect. Tr. at 469. Plaintiff reported regularly spending

time with friends and engaging in activities outside her house. Id. She

indicated her depression and anxiety had decreased, but she continued to feel

overwhelmed on some days. Id. Counselor Gibson mentioned the possibility of

completing therapy and transitioning to medication management only

beginning in January, and Plaintiff indicated her approval. Id.

      Plaintiff participated in group therapy sessions to address grief on

November 8, 15, 22, and 29 and December 13, 2016. Tr. at 470.

      Counselor Gibson observed Plaintiff to present as appropriately dressed

and oriented times four with a happy mood and appropriate affect on

December 21, 2016. Tr. at 484. Plaintiff reported she was positively

addressing her stressors. Id. She established maintaining her sobriety as a

new treatment objective. Id.

      On January 10, 2017, Counselor Gibson observed Plaintiff to

demonstrate a happy mood and appropriate affect and to be appropriately

dressed and oriented. Tr. at 485. Plaintiff indicated she was experiencing

“happy days” much more frequently and was using coping skills daily to

manage stress and maintain sobriety. Id.




                                      18
      Plaintiff also followed up with Dr. G. Gunter on January 10, 2017. Tr.

at 486. She indicated she had discontinued Trazodone because it had caused

her to wake during the night in a sweat and with a desire to eat. Id. She

endorsed a stable mood. Id. Dr. G. Gunter discontinued Trazodone and

recommended Plaintiff take two Neurontin tablets at bedtime for sleep. Id.

      On January 24, 2017, Plaintiff followed up with NP Riley for chronic

back pain. Tr. at 476. She indicated she lacked insurance and was unable to

afford to follow up with the spine clinic, physical therapy, or Dr. Counts. Id.

She endorsed muscle aches and back pain, but reported no arthralgias or

joint pain. Id. NP Riley observed Plaintiff to be overweight, to ambulate

normally and with normal gait, to have no malalignment or bony

abnormalities of her spine, to have no edema, to demonstrate normal

movement of all extremities, and to endorse some tenderness in her neck and

lower back. Tr. at 477. She refilled Plaintiff’s prescriptions for Flexeril 10 mg

and Naproxen 500 mg. Id.

      Counselor Gibson observed Plaintiff to demonstrate a happy mood and

appropriate affect on February 9, 2017. Tr. at 488. Plaintiff reported she had

been sober for seven months and had severed contact with her ex-girlfriend.

Id. She indicated she had been staying busy and was working to establish

boundaries with her father and sister. Id.




                                       19
      Counselor Gibson described Plaintiff as presenting with a happy mood

and appropriate affect on March 15, 2017. Tr. at 489. Plaintiff reported she

had recently celebrated nine months of sobriety. Id. Counselor Gibson

indicated she was transferring Plaintiff to medication management only, but

encouraged her to resume therapy services if she needed additional help in

the future. Id.

      On April 3, 2017, Plaintiff reported muscle aches, back pain, and pain

on her left side. Tr. at 479. NP Riley indicated Plaintiff was overweight, but

noted no other abnormalities on exam. Tr. at 479–80.

      On April 4, 2017, Plaintiff reported a recent dream about past abuse

and family discord had caused her to have a difficult week. Tr. at 490. She

indicated she continued to attend AA and had remained sober. Id. Dr. G.

Gunter noted normal findings on a mental status exam. Id. She agreed with

Counselor Gibson’s decision to transfer Plaintiff to medication management

only. Id. Plaintiff indicated she was pleased with her current medications,

and Dr. G. Gunter continued them and advised Plaintiff to follow up in three

months. Tr. at 490–91.

      Plaintiff reported doing well with stable mood, fair sleep, and good

appetite on June 27, 2017. Tr. at 492. Dr. G. Gunter indicated normal

findings on mental status exam. Id. Plaintiff requested medication to help

with sleep, and Dr. G. Gunter prescribed Amitriptyline. Id.

                                      20
      Plaintiff complained of sharp, tingling back pain that radiated to her

legs on September 14, 2017. Tr. at 500. Amanda B. Driggers, APRN (“NP

Driggers”), observed no tenderness in Plaintiff’s lumbar spine, but noted

limited flexion and extension. Tr. at 501. She encouraged Plaintiff to take

medication as directed, to rest, and to slowly increase her activity level. Id.

She prescribed Flexeril 10 mg and Naproxen 500 mg. Id.

      On September 19, 2017, Plaintiff reported a recent period of lower

mood as a result of relationship problems, but subsequent return to her

baseline. Tr. at 494. She indicated she was doing well overall, continued to

attend AA, and would soon celebrate 15 months of sobriety. Id. She reported

Amitriptyline helped with sleep, but sometimes caused her to eat during the

night. Id. Dr. G. Gunter noted normal findings on mental status exam. Id.

She advised Plaintiff to take half a dose of Amitriptyline or to use it only as

needed. Tr. at 495.

      On December 7, 2017, Plaintiff complained of moderate, worsening

back pain. Tr. at 504. She described it as sharp and tingling and indicated it

radiated to her buttocks and legs and caused numbness and tingling in her

legs and feet. Id. She reported her pain interfered with sleep and work and

was exacerbated by movement/positioning, twisting, and flexing and

extending her back. Id. NP Driggers observed the following: good judgment;

active and alert mental status; normal mood; oriented to time, place, and

                                      21
person; normal movement of all extremities; normal gait; normal sensation of

bilateral feet and legs; normal bilateral straight-leg raise; spinal alignment

within normal limits; limited flexion and extension; and tenderness to

palpation of the spine. Tr. at 505. She discontinued Naproxen, prescribed

Diclofenac Sodium, and increased Gabapentin from 100 mg to 300 mg twice a

day. Id.

      Plaintiff reported “doing okay overall” on December 14, 2017. Tr. at

518. She endorsed low mood and anxiety at times, but indicated she was

trying to remain busy and avoid isolation. Id. She reported good sleep and

appetite. Id. Dr. G. Gunter noted no abnormalities on mental status exam. Id.

She increased Plaintiff’s dose of Wellbutrin XL to 300 mg daily for mood

benefits and to assist with smoking cessation. Id.

      On January 5, 2018, Stacey Bulfinch Idica, ANP (“NP Idica”), wrote a

letter to Plaintiff’s attorney indicating she had evaluated Plaintiff for chronic

low back pain with radiculopathy on December 21, 2017. Tr. at 517. She

opined Plaintiff was limited to standing less than 30 minutes and walking

fewer than three blocks without resting. Id. She indicated Plaintiff was able

to cook simple meals and groom herself, but was limited in her ability to

perform household chores. Id. She indicated lifting caused Plaintiff

discomfort and irritation. Id. NP Idica stated Plaintiff was unable to return to

work due to physical limitations and was limited in her ability to obtain

                                       22
medical care because of a lack of insurance and money. Id. She stated

Plaintiff’s low back pain increased with limited ROM on physical exam. Id.

She noted palpable muscle spasms at L4 and L5, positive straight-leg raise

on the right at 30 degrees, sensation deficit in a right L5–S1 pattern, and

weakness in Plaintiff’s right quad muscle. Id. NP Idica stated:

      It is my medical opinion that she is limited in the ability to work
      at a job sitting or standing due to chronic pain and medication
      use. Side effects from her current medication regimen include:
      dizziness, sleepiness, ataxia, fatigue, emotional lability, impaired
      ability to make decisions. I recommend further treatment with
      neurosurgery, but the lack of insurance limits her ability to seek
      further treatment.

Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

      At the hearing on January 31, 2018, Plaintiff stated she lived in a

mobile home with her 61-year old father. Tr. at 44–45. She described herself

as 5’7” tall, weighing 150 pounds, and right-handed. Tr. at 45. She stated she

was a high school graduate, had no history of military service, and had

received a CNA certificate. Id. She said she had a driver’s license without any

restrictions, but that her father drove the 30 minutes to the hearing. Tr. at

45–46. She testified she typically left her home three times a week for

outings, which included attending AA meetings once or twice a week,

                                      23
shopping for groceries, and paying bills or completing other errands for her

father. Tr. at 46–47. Plaintiff said she used a cart to shop for groceries for no

more than 20 or 30 minutes. Tr. at 46. She denied involvement in any

community activities, church, sporting events, or civic clubs. Id. She denied

needing assistance with dressing or bathing, but said she struggled with

bathing because her legs would tighten up. Tr. at 47. She said she prepared

meals for herself and her father three to five times a week. Id. She also

testified she did laundry two or three times a week, mopped and swept twice

a week, washed dishes by hand two or three times a week, and rarely made

her bed. Tr. at 47–48. She indicated her father cleaned the bathroom and

took out the trash because she was unable to perform those activities. Tr. at

48. She said she used the internet for 30 minutes to an hour each day to

check social media, email, and text. Id. She said her father handled her bills

and supported her financially. Tr. at 48–49. She denied going outdoors to do

yardwork or for pleasure or exercise like walking, fishing, hunting, or sports.

Tr. at 49. She stated she filed a worker’s compensation claim in 2012 and

settled it for $9,000 in 2014. Id. She estimated being able to walk 20 to 30

minutes at a time and sit or stand for 20 minutes before her muscles

tightened and caused back pain. Tr. at 49–50. She estimated she could lift

eight to ten pounds and denied using a cane or walking stick or wearing a

brace. Tr. at 50. She said she was employed at Michelin from 2010 to 2014,

                                       24
but was out of work under the Family and Medical Leave Act beginning in

March 2013. Tr. at 50–51. She described her job at Michelin as operating and

loading a machine with materials needed to build a tire from a platform. Tr.

at 51. She indicated this involved lifting 50 to 100 pounds while standing. Tr.

at 51–52. Prior to Michelin, she said she worked from 2004 to 2009 as a

mechanical assembler at Ansaldo STS. Tr. at 52. She indicated the job

involved putting components together using hand tools and lifting 50 to 75

pounds. Tr. at 52–53. She noted she was laid off as part of a reduction in

force. Tr. at 53.

      Plaintiff testified she injured her low back in 2012 and had surgery

after severe left leg and back pain. Tr. at 54. She said she returned to work

after her surgery and developed problems with numbness and tingling and

sharp and shooting pains in her right leg. Tr. at 54–55. She described the

problems as continuing and worsening and described feeling as if the muscles

in the right side of her back were being pinched in a vice grip. Tr. at 55. She

stated she experienced daily pain since 2015 that radiated from the upper

part of her right leg, down her calf and to her foot, causing numbness and

tingling. Tr. at 56. She said she still had some tingling and numbness in her

left leg, but indicated it was not as bad as the right leg. Id. She noted Dr. B.

Gunter operated on only one level in her back because it was impinging the

S1 root. Tr. at 56–57. She did not recall having any MRIs after her 2012

                                      25
surgery despite having seen a spine specialist. Tr. at 57. She said her back

and leg pain worsened with standing and any movement and she was

uncomfortable sitting in a chair. Tr. at 57–58. She described taking

medications for relief and lying down or reclining. Id. She said she would rest

every day for three hours to reduce her lower back pain and leg pain. Tr. at

58–59. She stated she took 600 mg of Gabapentin two to three times a day for

nerve pain, as well as Flexeril and Tramadol. Tr. at 59. She indicated the

medications helped, but did not eliminate the pain or symptoms. Tr. at 60.

She testified she took Flexeril because she felt like she was having daily

muscle spasms or cramps in her leg and the right side of her lower back. Tr.

at 60. She noted side effects of her medications included fatigue, drowsiness,

lightheadedness, constipation, and diarrhea. Tr. at 60–61. Plaintiff testified

she had felt joint pain in her neck and hands for at least a year, but had not

had any treatment for it. Tr. at 61–62. She stated she started seeing Dr.

Driggers at Waverly Women’s Health Clinic because she could not afford to

continue seeing Dr. Counts. Tr. at 62. She stated her bladder would leak if

she sat for 20 to 30 minutes. Tr. at 62–63. She said she had mentioned it to

her doctor, but was too embarrassed to discuss it in detail. Tr. at 63. She

denied wearing adult diapers, but said she tried to stay near a bathroom and

changed underwear frequently. Tr. at 63–64. She acknowledged being

recently diagnosed with tachycardia, which caused her shortness of breath

                                      26
and chest pain. Tr. at 64. She admitted she still smoked, but testified she had

decreased to half a pack a day and had talked to her doctor about stopping.

Tr. at 64–65.

      Plaintiff testified she had some “rough times in the past” and had been

treated at the mental health clinic for mental problems that included

depression, anxiety, nightmares, crying spells three to five times a week, and

lack of motivation. Tr. at 65–66. She indicated she experienced these

symptoms at least five times during the week. Tr. at 65. She said she felt sad,

was not motivated to do anything, had difficulty concentrating, experienced

memory loss, felt anxious, had racing thoughts, and felt on edge. Tr. at 65–

66. She said she isolated herself in her room. Tr. at 66–67. She estimated

having nightmares three to five times a week, with flashbacks five times a

week. Tr. at 67. She said Wellbutrin provided some relief and Amitriptyline

helped her sleep, but she continued to have difficulty falling and staying

asleep due to partially to her mental issues and primarily to her back and leg

pain. Tr. at 67–68. She said she used a heating pad and ice pack every other

day for 10 to 15 minutes to help with the back and leg pain. Tr. at 68–69. She

stated she had previously seen NP Idica at her attorney’s request in late-2017

and hoped to be able to afford to see her in the future. Tr. at 69. Plaintiff

denied being able to sit and stand in combination throughout an eight-hour

workday. Tr. at 69–70. She denied being able to focus to do one, two, three, or

                                      27
four simple tasks during an eight-hour workday. Tr. at 70. She testified she

could not go without taking her pain medications. Id. She testified she began

seeing a counselor in April or May 2016, which helped some. Tr. at 70–71.

She said she had been sober since July 5, 2016. Tr. at 71. She acknowledged

having seen a psychotherapist in Lexington sporadically between 2008 and

2015 prior to switching to the mental health clinic due to cost. Id. She

conceded she might have gone two or three months without seeing the

psychotherapist. Tr. at 72. Plaintiff testified she was diagnosed with

depression and anxiety. Id. She said that she did not think she could work a

job because she needed to be able to lie down to take the pressure off her

lower back and legs. Tr. at 72–73. She said her doctors had mentioned

another ESI or possible surgery, but she lacked insurance and could not

afford care. Tr. at 73. She said she had received an ESI prior to surgery, but

it did not help. Id.

                       b.   Vocational Expert Testimony

      Vocational Expert (“VE”) William Stewart, Ph.D., reviewed the record

and testified at the hearing. Tr. at 74–82. The VE categorized Plaintiff’s PRW

as (1) a tire molder, requiring heavy exertion with a specific vocational

preparation (“SVP”) of 3, Dictionary of Occupational Titles (“DOT”) No.

553.685-102; (2) a production line assembler, requiring medium exertion as

described in the DOT, but heavy exertion as performed, with an SVP of 3,

                                        28
DOT No. 809.684-010; and (3) a material handler, requiring heavy exertion

with an SVP of 3, DOT No. 929.687-030. Tr. at 75–76, 79.

      The ALJ described a hypothetical individual of Plaintiff’s vocational

profile who could perform sedentary work, frequently climb ramps or stairs,

occasionally climb ladders, ropes, or scaffolds, frequently stoop, and

occasionally kneel, crouch, or crawl, but could not work at unprotected

heights or around unprotected, dangerous, moving mechanical parts. Tr. at

77. The VE testified the hypothetical individual could not perform Plaintiff’s

PRW. Id. The ALJ asked whether there were any other jobs in the regional or

national economy that the hypothetical person could perform. Tr. at 80. The

VE identified the following positions: (1) inspector, requiring sedentary

exertion with an SVP of 2, DOT No. 726.684-050; (2) assembler, requiring

sedentary exertion with an SVP of 2, DOT No. 713.683-018; and (3) weight

tester, requiring sedentary exertion with an SVP of 2, DOT No. 539.485-010,

with 91,000, 126,000, and 12,000 positions available nationally, respectively.

Id.

      The ALJ provided a second hypothetical that modified the first to limit

the individual to simple, routine tasks, defined as tasks that could be learned

in one month or less with on-the-job demonstration; limited the individual’s

use of judgment to simple, work-related decisions involving no more than a

few variables; and limited to the individual to tolerating only a few changes

                                      29
in a routine work setting, defined as no more than a few deviations from the

core job duties. Tr. at 80–81. The VE testified the modifications would not

affect the availability of the jobs cited. Tr. at 81. Similarly, if the individual

needed to stand five minutes every hour at the workstation, the same jobs

would be available. Tr. at 81–82. The VE testified there would be no work

available for an individual who was absent more than one day per month or

15% of the time. Tr. at 81.

            2.    The ALJ’s Findings

      In her decision, the ALJ made the following findings of fact and

conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through March 31, 2019. (Ex. 6D).
      2.    The claimant has not engaged in substantial gainful activity
            since the amended alleged onset date of July 3, 2015. (20 CFR
            404.1571 et seq., and 416.971 et seq.).
      3.    The claimant has the following severe impairments: lumbar
            degenerative disc disease; moderate recurrent episode of a major
            depressive disorder; and post-traumatic stress disorder. (20 CFR
            404.1520(c) and 416.920(c)).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one of
            the listed impairments in 20 CFR Part 404, Subpart P, Appendix
            1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
            and 416.926).
      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform sedentary work as defined in 20 CFR 404.1567(a) and
            416.967(a) except the claimant can frequently climb ramps or
            stairs, and stoop. She can occasionally climb ladders, ropes, or
            scaffolds; kneel; crouch; or crawl. The claimant should never
            work at unprotected heights or around unprotected, dangerous
            moving mechanical parts. She is limited to the performance of
                                       30
            simple, routine tasks, which are defined as tasks than can be
            learned in one month or less with just an on the job
            demonstration. Her use of judgment is limited to simple work-
            related decisions, which are defined as decisions involving no
            more than a few variables. She is limited to tolerating few
            changes in a routine work setting, which is defined as no more
            than a few deviations from the core job duties. The claimant may
            need to stand for five minutes every hour at the workstation.
      6.    The claimant is unable to perform any past relevant work (20
            CFR 404.1565 and 416.965).
      7.    The claimant was born on March 24, 1986 and was 26 years old,
            which is defined as a younger individual age 18–44, on the
            alleged disability onset date (20 CFR 404.1563 and 416.963).
      8.    The claimant has at least a high school education and is able to
            communicate in English (20 CFR 404.1564 and 416.964).
      9.    Transferability of job skills is not material to the determination
            of disability because using the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled,”
            whether or not the claimant has transferable job skills (See SSR
            82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
      10.   Considering the claimant’s age, education, work experience, and
            residual functional capacity, there are jobs that exist in
            significant numbers in the national economy that the claimant
            can perform (20 CFR 404.1569, 404.1569(a), 416.969, and
            416.969(a)).
      11.   The claimant has not been under a disability, as defined in the
            Social Security Act, from July 3, 2015, through the date of this
            decision (20 CFR 404.1520(g) and 416.920(g)).

Tr. at 12–25.

II.   Discussion

      Plaintiff alleges the Commissioner erred for the following reasons:

      1)    the ALJ failed to properly weigh Plaintiff’s treating psychiatrist’s
            opinion;

      2)    the ALJ mischaracterized anxiety disorder as a non-severe
            impairment and neglected to consider it in assessing Plaintiff’s
            RFC;

                                      31
      3)    the ALJ did not adequately consider Plaintiff’s allegations as to
            pain, mental limitations, and side effects of her medications; and

      4)    the Appeals Council erred in failing to consider results of an MRI
            of Plaintiff’s lumbar spine dated May 10, 2018.

      The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in her decision.

      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

                                      32
gainful activity; (2) whether she has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 3 (4)

whether such impairment prevents claimant from performing PRW; 4 and (5)

whether the impairment prevents her from doing substantial gainful

employment. See 20 C.F.R. §§ 404.1520, 416.920. These considerations are

sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no

further inquiry is necessary. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)

(providing that if Commissioner can find claimant disabled or not disabled at

a step, Commissioner makes determination and does not go on to the next

step).


3 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. §§ 404.1525, 416.925. If the medical evidence shows a claimant meets
or equals all criteria of any of the Listed impairments for at least one year,
she will be found disabled without further assessment. 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). To meet or equal one of these Listings,
the claimant must establish that her impairments match several specific
criteria or are “at least equal in severity and duration to [those] criteria.” 20
C.F.R. §§ 404.1526, 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant
to establish his impairment is disabling at Step 3).
4 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. §§ 404.1520(h),
416.920(h).
                                       33
      A claimant is not disabled within the meaning of the Act if she can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §§

404.1520(a), (b), 416.920(a), (b); Social Security Ruling (“SSR”) 82-62 (1982).

The claimant bears the burden of establishing her inability to work within

the meaning of the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE

demonstrating the existence of jobs available in the national economy that

claimant can perform despite the existence of impairments that prevent the

return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that

she is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65

(4th Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

                                      34
party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See Richardson

v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290 (citing Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

                                      35
      B.    Analysis

            1.     Treating Psychiatrist’s Opinions

      On August 16, 2016, Dr. G. Gunter and Counselor Gibson provided a

letter addressing Plaintiff’s impairments and work-related abilities. Tr. at

429. They wrote the following:

      Please accept this letter as further support and justification of
      Ms. Joanie Rankin’s Social Security disability income. Ms.
      Rankin . . . is diagnosed with 296.32 Major depressive disorder
      and 309.81 Posttraumatic stress disorder. In our clinical opinion,
      Ms. Rankin would have difficulty maintaining employment due to
      symptoms of her mental illnesses. Per our observation and Ms.
      Rankin’s feedback, she had had difficulty with maintaining mood
      stability, anxiety management, and difficulty with interacting
      with others (especially any criticism or negative interactions from
      customers). In our opinion, it is likely that it would be very
      difficult for Ms. Rankin to maintain gainful employment for the
      foreseeable future.

Id.

      On October 31, 2016, Dr. G. Gunter and Counselor Gibson completed a

mental residual functional capacity assessment. Tr. at 443–46. They

indicated the evidence suggested Plaintiff had no limitation as to the

following   abilities:   remembering   locations   and   work-like   procedures;

understanding and remembering very short and simple instructions;

understanding and remembering detailed instructions; carrying out very

short and simple instructions; sustaining an ordinary routine without special

supervision; making simple work-related decisions; completing a normal

workday and workweek without interruptions from psychologically-based
                                       36
symptoms and performing at a consistent pace without an unreasonable

number and length of rest periods; interacting appropriately with the general

public;   asking   simple   questions   or   requesting   assistance;   accepting

instructions and responding appropriately to criticism from supervisors;

getting along with coworkers or peers without distracting them or exhibiting

behavioral extremes; maintaining socially-appropriate behavior; adhering to

basic standards of neatness and cleanliness; being aware of normal hazards

and taking appropriate precautions; traveling in unfamiliar places or using

public transportation; and setting realistic goals and making plans

independently of others. Id. Dr. G. Gunter and Counselor Gibson defined

“moderately limited” as being “off task” 10% of the time when performing the

mental activity.” Tr. at 443. However, they did not assess Plaintiff’s abilities

as “moderately limited” in any area. See Tr. at 443–46. They indicated

Plaintiff would be markedly limited as to the following abilities: to carry out

detailed instructions; to maintain attention and concentration for extended

periods; to perform activities within a schedule, maintain regular attendance,

and be punctual within customary tolerances; to work in coordination with or

proximity to others without being distracted by them; and to respond

appropriately to changes in the work setting. Id. They explained as follows:

“[Plaintiff] experiences depressive moods and a lack of ability to concentrate.




                                        37
This affects her ability to deal with change appropriately and stay on task.”

Tr. at 446.

      Plaintiff argues the ALJ erred in weighing Dr. G. Gunter’s opinions.

[ECF No. 12 at 14]. She maintains the ALJ erroneously concluded Dr. G.

Gunter’s opinion supported the assessed RFC. Id. at 15–16; ECF No. 17 at 3–

4. She contends Dr. G. Gunter’s records support her opinion. Id. at 16; ECF

No. 17 at 1–3.

      The Commissioner argues substantial evidence supports the ALJ’s

allocation of partial weight to Dr. G. Gunter’s opinion. [ECF No. 13 at 15]. He

maintains the October 31, 2016 opinion was supported by the treatment

notes and was consistent with the assessed RFC. Id. at 16–17. He contends

the ALJ rejected Dr. G. Gunter’s May 31, 2016 opinion because it was not

supported by treatment notes from visits in and around the date it was

provided. Id. at 17–18.

      The applicable regulations direct ALJs to give controlling weight to

treating physicians’ medical opinions that are well supported by medically-

acceptable clinical and laboratory diagnostic techniques and that are not

inconsistent with the other substantial evidence of record. 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2). 5 “[T]reating physicians are given ‘more weight .


5Effective March 27, 2017, the Social Security Administration rescinded SSR
96–2p, and it no longer applies the “treating physician rule.” Rescission of
SSR 96-2p, 96-5p, and 06-3p, 82 Fed. Reg. 15,263 (March 27, 2017); 20 C.F.R.
                                      38
. . since these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of [the claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical findings alone[.]’” Lewis v.

Berryhill, 858 F.3d 858, 867 (4th Cir. 2017) (quoting 20 C.F.R. §

404.1527(c)(2)).

      If a treating physician’s opinion is not well supported by medically-

acceptable clinical and laboratory diagnostic techniques or if it is inconsistent

with the other substantial evidence of record, the ALJ may decline to give it

controlling weight. SSR 96-2p, 1996 WL 374188, at *2 (1996). However, the

ALJ’s assessment of the treating physician’s opinion does not end with the

finding that it is not entitled to controlling weight. Johnson, 434 F.3d at 654;

SSR 96-2p, 1996 WL 374188, at *4 (1996). The ALJ must weigh the treating

physician’s opinion, in addition to all other medical opinions of record, based

on the factors in 20 C.F.R. § 404.1527(c) and 416.927(c), which include “(1)

whether the physician has examined the applicant, (2) the treatment

relationship between the physician and the applicant, (3) the supportability



§§ 404.1520c, 416.920c (2017). The court reviews the ALJ’s decision under the
old rules codified by 20 C.F.R. §§ 404.1527 and 416.927 because the new
regulation is not retroactive and Plaintiff filed her claim before it took effect.
See 82 Fed. Reg. 15,263 (stating the rescissions of SSR 96-2p, 96-5p, and 06-
3p were effective for “claims filed on or after March 27, 2017”); see also 20
C.F.R. §§ 404.1520c, 416.920c (stating “[f]or claims filed before March 27,
2017, the rules in § 404.1527 [and § 416.927] apply”).
                                       39
of the physician’s opinion, (4) the consistency of the opinion with the record,

and (5) whether the physician is a specialist.” Johnson, 434 F.3d at 654

(citing 20 C.F.R. § 404.1527).

      “[T]he ALJ holds the discretion to give less weight to the testimony of a

treating physician in the face of persuasive contrary evidence.” Mastro v.

Apfel, 270 F.3d 171, 178 (4th Cir. 2011) (citing Hunter v. Sullivan, 993 F.2d

31, 35 (4th Cir. 1992)). However, if the ALJ issues a decision that is not fully

favorable, her decision “must contain specific reasons for the weight given to

the treating source’s medical opinion, supported by the evidence in the case

record, and must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reason for that weight.” SSR 96-2p, 1996 WL 374188, at *5

(1996). The ALJ must “always give good reasons” for the weight she accords

to a treating physician’s opinion. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

The court should not disturb an ALJ’s determination “absent some indication

that the ALJ has dredged up ‘specious inconsistencies,’ Scivally v. Sullivan,

966 F.2d 1070, 1077 (7th Cir. 1992), or has not given good reason for the

weight afforded a particular opinion.” Craft v. Apfel, 164 F.3d 624 (Table),

1998 WL 702296, at *2 (4th Cir. 1998) (per curiam).

      The ALJ accorded little weight to Dr. G. Gunter’s August 16, 2016

opinion, explaining:

                                      40
      [T]heir treatment records up to that time do not support this
      opinion as these records generally showed the claimant to have a
      happy mood and affect. (Ex. 14F at 10, 11, 16). The claimant did
      present with a sad affect at some appointments since starting
      therapy in April of 2016, but by July 2016, she reported that she
      was doing better and had decreased her depression and anxiety
      by spending time with friends, going to Alcoholics Anonymous
      meetings, and staying busy. (Ex. 14F at 10–16). Indeed, at the
      appointment four days before this opinion was rendered, the
      claimant had a happy mood and affect and was doing well. (Ex.
      14F at 17). Because Ms. Gibson’s and Dr. Gunter’s own treatment
      records do not support the limitations they opined, their opinion
      is given little weight. Additionally, to the extent that Ms. Gibson
      and Dr. Gunter opined the claimant’s mental impairments would
      make it difficult to find gainful employment, this is a decision of
      disability reserved to the Commissioner and is not persuasive in
      articulating a more restrictive finding. (20 CFR 404.1527; 20 CFR
      404.927).

Tr. at 22.

      The ALJ gave partial weight to Dr. G. Gunter’s October 31, 2016

opinion, noting:

      They opined that the claimant would be off task 10 percent of the
      time when performing mental activities. Further, they opined
      that the claimant had marked limitations to carrying out detailed
      instructions; maintaining concentration, persistence, and pace for
      extended periods; adhering to a regular schedule; working around
      others without distraction and responding appropriately to
      changes in the work setting. (Ex. 13F). This opinion is somewhat
      supported by the distractibility and fatigue noted at intake to
      treatment, as well as the claimant’s occasional presentation with
      sad mood and incongruent or blunted affect (See, e.g., Ex. 14F at
      8, 12), but no psychological testing of the claimant’s memory,
      concentration, or mental aptitudes by Ms. Gibson or Dr. Gunter
      is apparent from the record (Ex. 14F, 16F, 19F). They did,
      however, indicate that the claimant’s depressive moods and lack
      of ability to concentrate affected her ability to deal with change
      and stay on task. (Ex. 13F). As the claimant’s mental health care
      providers, Ms. Gibson and Dr. Gunter were able to observe and
                                      41
      document the claimant’s behavior and any symptoms from her
      mental impairments, such as impaired concentration. This
      uniquely enabled them to monitor the efficacy of treatment
      efforts, progression of the claimant’s symptoms at her therapy
      sessions and medication management appointments. Moreover,
      this opinion supports the residual functional capacity limitation
      to simple, routine tasks, simple work-related decisions, and work
      with few changes in the routine work setting. Because the record
      is somewhat supportive of this opinion and because it is based
      upon observations noted over seven months of treatment, it is
      given partial weight.

Id. She further explained the mental limitations in the RFC assessment were

“supported, in part, by the October 31, 2016 opinion of Ms. Gibson and Dr. G.

Gunter as well as the distractibility and fatigue noted at her treatment

sessions and her occasional presentation with sad mood and incongruent or

blunted affect, but with grossly normal mental status examinations and

regularly happy moods.” Tr. at 23 (citing Ex. 6F at 9; 11F at 3, 7; 13F; 14F at

8, 12; 16F at 2–8).

      The ALJ cited substantial evidence to support her decision not to give

controlling weight to Dr. G. Gunter’s opinions. She adequately explained that

Dr. G. Gunter’s and Counselor Gibson’s treatment notes did not reflect

findings that wholly supported the restrictions Dr. G. Gunter endorsed. See

id.

      The ALJ also relied on substantial evidence to support her decision to

give little weight to Dr. G. Gunter’s August 2016 opinion and partial weight

to her October 2016 opinion, as her decision reflects consideration of all

                                      42
relevant factors in 20 C.F.R. §§ 404.1527(c) and 416.927(c). In accordance

with 20 C.F.R. §§ 404.1527(c)(1), (2), 416.927(c)(1), (2), the ALJ explicitly

considered the examining and treating relationship between Plaintiff and Dr.

G. Gunter. See Tr. at 22. Elsewhere in the decision, she acknowledged

Plaintiff established mental health treatment in late-April 2016 and attended

monthly therapy until she became stable overall, “having a lot more happy

days,” and graduated to medication management every three months in April

2017. Tr. at 19. The ALJ considered the supportability of Dr. G. Gunter’s

opinion in her records and those of Counselor Gibson, in accordance with 20

C.F.R. §§ 404.1527(c)(3) and 416.927(c)(3), and found Dr. G. Gunter’s opinion

was not entirely supported by those records. See Tr. at 19. (noting Plaintiff

was observed to be easily distracted and fatigued and to have sad mood,

incongruent and blunted affect, and passing suicidal ideation during some

visits, but obtained a score on a depression assessment in December 2017

suggestive of mild depression and generally had normal or happy mood and

affect, was alert and oriented, demonstrated normal insight and memory, and

expressed primarily situational depression related to a breakup and the loss

of her job and house). As required by 20 C.F.R. § 404.1527(c)(4) and §

416.927(c)(4), earlier in the decision, the ALJ considered the consistency of

the restrictions Dr. G. Gunter endorsed with the other evidence of record,

noting some inconsistencies. See Tr. at 19–20 (indicating “[t]he providers

                                     43
treating [Plaintiff’s] physical conditions . . . generally noted normal mood and

affect” and referencing Plaintiff’s reports of her symptoms and ADLs).

Finally, the ALJ recognized Dr. G. Gunter’s specialization as a psychiatrist.

See Tr. at 19 (indicating Plaintiff’s “psychiatrist generally noted that the

claimant had a euthymic or a happy mood and affect” and referencing her

“psychiatrist’s” conclusion that she was “stable overall” after about nine

months of therapy and her “most recent follow up with her psychiatrist”)

(citing 16F 4, 5, 11 and 19F) (corresponding to Dr. G. Gunter’s treatment

notes)).

      Contrary to the ALJ’s assertion, Tr. at 22, Dr. G. Gunter did not opine

that Plaintiff would be off-task 10% of the time when performing mental

functions. Dr. G. Gunter defined “moderately limited” as being “‘off task’ 10%

of the time when performing the mental activity,” but declined to assess

moderate limitation as to any particular mental activity. Tr. at 443. Although

the ALJ erred in her interpretation of Dr. G. Gunter’s opinion in this respect,

her error was harmless. An ALJ’s error is generally considered to be

harmless where she “conducted the proper analysis in a comprehensive

fashion,” “cited substantial evidence to support [her] finding,” and would

have unquestionably “reached the same results notwithstanding [her] initial

error.” Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994). Although the ALJ

misstated Dr. G. Gunter’s opinion as to time off-task, her error did not affect

                                      44
her analysis, as evidenced by her acknowledgment of Dr. G. Gunter’s

assessment of marked limitations in several areas and her citation of

substantial evidence to support her conclusion as to the mental restrictions

imposed by Plaintiff’s impairments. See Tr. at 19–20, 22.

      Plaintiff disputes the ALJ’s assertion that the RFC assessment is

supported by Dr. G. Gunter’s October 2016 opinion. While Plaintiff correctly

points to differences between the marked limitations assessed by Dr. G.

Gunter and the RFC assessment, the ALJ’s allocation of partial, as opposed

to controlling, weight to the opinion explains the discrepancies. The ALJ

explained Dr. G. Gunter’s and Counselor Gibson’s “cumulative observations

of the claimant’s symptoms at her therapy sessions and medication

management appointments,” including notations of “distractibility and

fatigue” and “occasional presentation with sad mood and incongruent or

blunted affect” supported the RFC for “simple, routine tasks, simple work-

related decision, and work with few changes in the routine work setting.” Tr.

at 22. Moreover, the RFC assessment appears to be consistent with Dr. G.

Gunter’s opinion that Plaintiff had no limitation remembering locations and

work-like procedures, understanding and remembering very short and simple

instructions, carrying out very short and simple instructions, sustaining an

ordinary routine without special supervision, making simple work-related

decisions, completing a normal workday and workweek without interruptions

                                      45
from psychologically-based symptoms, performing at a consistent pace

without an unreasonable number and length of rest periods, interacting

appropriately with the general public, asking simple questions or requesting

assistance, accepting instructions and responding appropriately to criticism

from supervisors, getting along with coworkers or peers without distracting

them or exhibiting behavioral extremes, maintaining socially-appropriate

behavior, adhering to basic standards of neatness and cleanliness, being

aware of normal hazards and taking appropriate precautions, traveling in

unfamiliar places or using public transportation, and setting realistic goals

and making plans independently of others. See Tr. at 443–46.

      In light of the foregoing, the court finds substantial evidence supports

the ALJ’s weighing of Dr. G. Gunter’s opinion.

            2.    Anxiety Disorder

      Plaintiff argues the ALJ erred in failing to consider anxiety disorder

among her severe impairments and in declining to address it in assessing her

RFC. [ECF No. 12 at 19–20]. She maintains the ALJ is required pursuant to

SSR 85-16 to consider all mental impairments in assessing the RFC and the

absence of a diagnosis from an acceptable medical source does not absolve the

ALJ of this responsibility. [ECF No. 17 at 4–6].

      The Commissioner claims the ALJ did not err, as none of Plaintiff’s

medical providers diagnosed an anxiety disorder. [ECF No. 13 at 13–14]. He

                                      46
further contends Plaintiff has not established that her alleged anxiety

disorder imposes any symptoms in addition to those associated with MDD

and PTSD. Id. at 14. He maintains the ALJ considered Plaintiff’s allegations

of anxiety in assessing her RFC. Id. at 14–15.

      Pursuant to 20 C.F.R. §§ 404.1521 and 416.921, “a physical or mental

impairment must be established by objective medical evidence from an

acceptable medical source.” If the evidence establishes the existence of a

medically-determinable impairment, the ALJ should assess its severity. See

20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A severe impairment

“significantly limits [a claimant’s] physical or mental ability to do basic work

activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c); SSR 96-3p.

      The ALJ’s recognition of a single severe impairment at step two

ensures that she will progress to step three. See Carpenter v. Astrue, 537

F.3d 1264, 1266 (10th Cir. 2008) (“[A]ny error here became harmless when

the ALJ reached the proper conclusion that [claimant] could not be denied

benefits conclusively at step two and proceeded to the next step of the

evaluation sequence.”). Therefore, this court has found no reversible error

where the ALJ neglected to find an impairment to be severe at step two

provided that she considered that impairment in subsequent steps. See

Washington v. Astrue, 698 F. Supp. 2d 562, 580 (D.S.C. 2010) (collecting



                                       47
cases); Singleton v. Astrue, No. 9:08-1982-CMC, 2009 WL 1942191, at *3

(D.S.C. July 2, 2009).

      Pursuant to 20 C.F.R. §§ 404.1521 and 416.921, the absence of a

diagnosis of anxiety disorder does not prevent a finding that Plaintiff had a

severe impairment of anxiety disorder. However, Plaintiff’s statements of

symptoms are also insufficient to establish anxiety as a severe impairment.

Part A of Listing 12.06 references the following clinical signs of anxiety

disorder: restlessness; easily fatigued, difficulty concentrating, irritability,

muscle tension, and sleep disturbance. 20 C.F.R. Pt. 404, Subpt. P, App’x. 1,

§12.06. Although the record contains notations of impaired concentration (Tr.

at 446, 454) and increased sleep disturbance (448, 451, 460), it is not clear

whether these symptoms are related to a separate diagnosis of anxiety

disorder or to the diagnosed impairments of MDD and PTSD, which the ALJ

acknowledged as severe impairments in her opinion. In addition, Plaintiff

testified her sleep disturbance was primarily related to her pain. See Tr. at

67–68. Given little objective evidence to support a diagnosis of anxiety

disorder and Plaintiff’s psychiatrist’s failure to assess the diagnosis, the court

is reluctant to find the ALJ erred in failing to assess anxiety disorder as a

severe impairment.

      In addition, the ALJ considered anxiety-related symptoms in rating the

degree of limitation imposed by Plaintiff’s mental impairments and in

                                       48
evaluating her RFC. The ALJ assessed moderate limitation in concentrating,

persisting, or maintaining pace, noting her “therapist indicated that the

claimant was easily distracted” and that “[a] fatigued energy level has also

been noted.” See Tr. at 14. She acknowledged Plaintiff’s allegation that she

was disabled due to anxiety, among other impairments. See Tr. at 16.

Although the ALJ found the record supported “a finding of functional

limitations due to the claimant’s depression and post-traumatic stress

disorder,” she specifically acknowledged treatment notes showed Plaintiff to

be “easily distracted and fatigued,” reflecting her consideration of the

symptoms consistent with anxiety disorder. Tr. at 19. The ALJ concluded

Plaintiff’s symptoms “restrict[ed] her to the performance of simple, routine

task, simple work-related decisions, and work with few changes in the

routine work setting,” but did not support additional limitations, as they had

improved with medication and treatment. Tr. at 19–20. Given the ALJ’s

consideration of anxiety-related symptoms in evaluating her degree of

functional limitation and RFC, the court finds no error.

            3.    Allegations as to Pain, Mental Limitations, and Side
                  Effects from Medications

      Plaintiff argues the ALJ erred in rejecting her allegations and declining

to include additional restrictions in the RFC assessment to address the side

effects of her medications. [ECF Nos. 12 at 20–23, 17 at 6–7]. She maintains

the ALJ mischaracterized her ADLs and erroneously concluded they were
                                      49
inconsistent with her allegations. Id. at 25–26. She contends the ALJ did not

account for evidence of her difficulty staying on task in the RFC assessment.

Id. at 27–29; ECF No. 17 at 9–12.

      The Commissioner argues the ALJ considered the whole record,

including Plaintiff’s subjective allegations of pain, mental restrictions, and

side effects of medications. [ECF No. 13 at 19–21]. He maintains the ALJ

specifically considered the amount of time Plaintiff would be off task in

questioning the VE. Id. at 26.

      “Under the regulations implementing the Social Security Act, an ALJ

follows a two-step analysis when considering a claimant’s subjective

statements about impairments and symptoms.” Lewis v. Berryhill, 858 F.3d

858, 865–66 (4th Cir. 2017) (citing 20 C.F.R. §§ 404.1529(b), (c), 416.929(b),

(c)). “First, the ALJ looks for objective medical evidence showing a condition

that could reasonably produce the alleged symptoms.” Id. at 866 (citing 20

C.F.R. §§ 404.1529(b), 416.929(b)). “Second, the ALJ must evaluate the

intensity, persistence, and limiting effects of the claimant’s symptoms to

determine the extent to which they limit the claimant’s ability to perform

basic work activities.” Id. (citing 20 C.F.R. §§ 404.1529(c), 416.929(c)). The

second determination requires the ALJ to consider “whether there are any

inconsistencies in the evidence and the extent to which there are any conflicts

between [the plaintiff’s] statements and the rest of the evidence, including

                                      50
[her] history, the signs and laboratory findings, and statements by [her]

treating or nontreating source[s] or other persons about how [her] symptoms

affect [her].” 20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4)). “Because symptoms

sometimes suggest a greater severity of impairment than can be shown by

objective medical evidence alone,” the ALJ is to “carefully consider any other

information” about the claimant’s symptoms. 20 C.F.R. §§ 404.1529(c)(3),

416.929(c)(3).

      In evaluating the claimant’s symptoms, the ALJ is to “evaluate

whether the [claimant’s] statements are consistent with objective medical

evidence and the other evidence.” SSR 16-3p, 2016 WL 1119029, at *6. “Other

evidence that [the ALJ should] consider includes statements from the

individual, medical sources, and any other sources that might have

information about the individual’s symptoms, including agency personnel, as

well as the factors set forth in [the] regulations.” Id. at *5; see also 20 C.F.R.

§§ 404.1529(c)(3), 416.929(c)(3) (listing factors to consider, such as ADLs; the

location, duration, frequency, and intensity of pain or other symptoms;

factors that precipitate and aggravate the symptoms; treatment an individual

receives or has received for relief of pain or other symptoms; any measures

other than treatment an individual uses or has used to relieve pain or other

symptoms; and any other factors concerning an individual’s functional

limitations and restrictions due to pain or other symptoms).

                                       51
      Pursuant to SSR 16-3p, the ALJ is to “explain which of an individual’s

symptoms [she] found consistent or inconsistent with the evidence in his or

her record and how [her] evaluation of the individual’s symptoms led to [her]

conclusions.” Id. at *8. She must evaluate the “individual’s symptoms

considering all the evidence in his or her record.” Id.

      The ALJ specifically acknowledged Plaintiff “testified that her

medications    help   her   pain,   but    cause   drowsiness,   lightheadedness,

constipation, diarrhea, and fatigue.” Tr. at 16. Although Plaintiff argues the

ALJ erred in failing to consider drowsiness in the RFC assessment, the ALJ

specifically noted that she had accounted for drowsiness caused by Plaintiff’s

medications “in the restriction barring her from exposure to unprotected

heights or unprotected, dangerous, moving mechanical parts.” Tr. at 17. She

considered and rejected Plaintiff’s allegations of additional medication-

related side effects, explaining:

      While she alleges a host of side effects due to her medication
      regimen, she has generally reported side effects only to her
      psychiatrist, but not to the providers managing her physical
      symptoms. Those reports included waking up sweating, waking
      with increased appetite, and eating in her sleep. She did report
      that she was afraid Neurontin might make her drowsy, but made
      no mention of lightheadedness, constipation, diarrhea, or fatigue.
      (See, e.g., Hearing; Ex. 16F at 4,12). She did, however, report
      that her medications helped her back pain. (Hearing; 17F at 9).

Tr. at 18. While Plaintiff argues drowsiness further reduced her RFC, she

testified her medications did not cause her to fall asleep during the day. See

                                          52
Tr. at 61 (stating she had trouble falling asleep during the day because of her

back and leg pain). In light of the foregoing, substantial evidence supports

the ALJ’s conclusion that no additional restrictions were required to address

medication-related side effects.

      Contrary to Plaintiff’s argument, the ALJ considered her ADLs, in

addition to her reported limitations in performing them. The ALJ

acknowledged Plaintiff’s reported abilities to walk for 20 to 30 minutes at a

time, stand for 20 minutes at a time, and sit for about 20 minutes and her

description of “needing frequent breaks due to pain.” Tr. at 16. She noted

Plaintiff “testified that she spends three hours per day laying down or

reclining to relieve her pain.” Id. However, the ALJ concluded Plaintiff’s

statements were not entirely consistent with the medical evidence and other

evidence in the record. Id. She cited Plaintiff’s reported daily activities, which

included regularly spending time with friends, attending AA meetings,

participating in group therapy sessions, visiting the grocery store, running

errands, driving, independently performing personal care, preparing meals

up to five times a week, doing laundry two to three times a week, mopping

and sweeping twice a week, washing dishes by hand two to three times a

week, spending up to an hour a day on the internet, and walking and bathing

her dog. Tr. at 14, 16, 18. Plaintiff does not argue, and the court’s review fails




                                       53
to yield, any inconsistency between her reported ADLs and those the ALJ

discussed.

      Pertinent to Plaintiff’s argument that the ALJ neglected to consider her

ability to remain on task, evaluation of a claimant’s ability to concentrate,

persist, or maintain pace requires consideration of her “abilities to focus

attention on work activities and stay on task at a sustained rate.” 20 C.F.R.

Pt. 404, Subpt. P, App’x 1, § 12.00(E)(3). Examples of this area of functioning

include, but are not limited to, the following:

      [i]nitiating and performing a task that you understand and know
      how to do; working at an appropriate and consistent pace;
      completing tasks in a timely manner; ignoring or avoiding
      distractions while working; changing activities or work settings
      without being disruptive; working close to or with others without
      interrupting or distracting them; sustaining an ordinary routine
      and regular attendance at work; and working a full day without
      needing more than the allotted number or length of rest periods
      during the day.

Id.

      In Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015), the court found

the ALJ erred in assessing the plaintiff’s RFC. Id. It stated “we agree with

other circuits that an ALJ does not account ‘for a claimant’s limitations in

concentration, persistence, and pace by restricting the hypothetical question

to simple, routine tasks or unskilled work.’” Id. The court explained that it

was possible for the ALJ to find that the moderate concentration, persistence,

or pace limitation did not affect the plaintiff’s ability to work, but that

                                        54
remand was required “because the ALJ here gave no explanation.” Id. This

court has interpreted the Fourth Circuit’s holding in Mascio to emphasize

that an ALJ must explain how she considered the claimant’s limitation in

concentration, persistence, or pace in assessing her RFC. See Sipple v.

Colvin, No. 8:15-1961-MBS-JDA, 2016 WL 4414841, at *9 (D.S.C. Jul. 29,

2016), adopted by 2016 WL 4379555 (D.S.C. Aug. 17, 2016) (“After Mascio,

further explanation and/or consideration is necessary regarding how

Plaintiff’s moderate limitation in concentration, persistence, or pace does or

does not translate into a limitation in his RFC.”).

      Like the ALJ in Mascio, the ALJ assessed moderate limitations to

Plaintiff’s abilities to concentrate, persist, or maintain pace, Tr. at 14, but

unlike the ALJ in Mascio, the ALJ explained the restrictions she included in

the RFC assessment to address the limitations, as well as her reasons for

declining to include additional restrictions. She stated that she accounted for

Plaintiff’s mental limitations “by restricting her to the performance of simple,

routine tasks, simple work-related decisions, and work with few changes in

the routine work setting,” but that the evidence supported no additional

limitations. Tr. at 19. In discussing the evidence, the ALJ noted Plaintiff

“indicated that she could usually maintain her attention” and “described little

or no limitation to following written or oral instructions, getting along with

others, and adapting to changes or stress.” Tr. at 16 (citing Hearing; Ex. 6E,

                                       55
8E, 11E, 16E). She discussed Plaintiff’s symptoms at the time she established

mental health treatment and her symptoms during some treatment sessions.

Tr. at 19. However, she also noted minimal clinical signs of mental health

symptoms during multiple treatment visits and evidence of improvement

with medication to the point of progressing to require medication

management only. Id. She stated “[o]n the whole, the frequency with which

the claimant was noted to have euthymic and happy moods as well as the

documented good results with therapy, medication, and increased social

interaction demonstrate that the claimant’s mental impairments are not as

limiting as she alleges.” Tr. at 20. The ALJ acknowledged Dr. G. Gunter’s

opinion that Plaintiff’s “lack of ability to concentrate affected her ability to

deal with change and stay on task,” but she gave only some weight to the

opinion, finding the record supported an RFC for simple, routine tasks,

simple work-related decisions, and work with few changes in the routine

work setting. Tr. at 22. Because the ALJ explicitly considered and rejected

the notion that Plaintiff’s ability to stay on task was further impaired than

reflected in the RFC assessment, substantial evidence supports her

consideration of Plaintiff’s moderate difficulties in concentrating, persisting,

or maintaining pace.

      In light of the foregoing, substantial evidence supports the ALJ’s

consideration of Plaintiff’s subjective allegations in assessing her RFC.

                                       56
            4.    Evidence Submitted to Appeals Council

      A May 10, 2018 MRI (“2018 MRI”) of Plaintiff’s lumbar spine showed

disc desiccation and height loss at the L4–5 level with left hemilaminectomy,

asymmetric disc bulge from the midline to the far-right lateral disc, moderate

bilateral foraminal stenosis, and good decompression of the central canal. Tr.

at 37. It indicated a large midline disc protrusion at the L5–S1 level, with

underlying generalized bulge, no significant effect on the canal diameter, and

moderate foraminal stenosis. Id.

      Plaintiff argues the Appeals Council erred in declining to exhibit and

consider the 2018 MRI report. [ECF No. 12 at 23]. She maintains that,

although the MRI was performed after the hearing, its results are pertinent

to her condition at the time of the hearing and consistent with the

progressive worsening demonstrated in prior imaging studies. Id. at 23–24;

ECF No. 17 at 8–9. She contends the 2018 MRI results are new and material

because they demonstrate more significant objective findings than the ALJ

credited in her decision. [ECF No. 17 at 7–8]. She claims the record could not

have been provided to the ALJ prior to the hearing because she did not

undergo the test until months after. Id. at 8.

      The Commissioner argues the Appeals Council complied with the

provisions of 20 C.F.R. §§ 404.970(a)(5) and 416.1570(a) in declining to

consider the 2018 MRI results. [ECF No. 13 at 22]. He claims Plaintiff has

                                       57
not shown “good cause” for failing to submit or inform the agency of the

existence of the record prior to the hearing, as required pursuant to 20 C.F.R.

§§ 404.970(b) and 416.1470(b). Id. at 22–23. He maintains the 2018 MRI

report is not “new” or “material,” as it was consistent with prior MRI findings

in the record. Id. at 23.

      If a claimant is dissatisfied with an ALJ’s decision, she may request

that the Appeals Council review it. 20 C.F.R. §§ 404.967, 416.1467. “The

Appeals Council may deny or dismiss the request for review, or it may grant

the request and either issue a decision or remand the case to an

administrative law judge.” Id. The Appeals Council will grant a claimant’s

request for review if:

      (1)    There appears to be an abuse of discretion by the [ALJ];

      (2)    There is an error of law;

      (3)    The action, findings, or conclusions of the [ALJ] are not
             supported by substantial evidence;

      (4)    There is a broad policy or procedural issue that may affect
             the general public interest; or

      (5)    Subject to paragraph (b) of this section, the Appeals
             Council receives additional evidence that is new, material,
             and relates to the period on or before the date of the
             hearing decision, and there is a reasonable probability that
             the additional evidence would change the outcome of the
             decision.

20 C.F.R. §§ 404.970(a), 416.1470(a).


                                         58
      The Appeals Council will only consider additional evidence under

paragraph (a)(5) if the claimant shows good cause for not informing the ALJ

about or submitting the evidence prior to the hearing. 20 C.F.R. §§

404.970(b), 416.1470(b). If the Appeals Council finds that the additional

evidence the claimant submitted was not new, material, or related to the

period on or before the hearing decision or that the claimant did not have

good cause for failing to submit it prior to the hearing, it will send the

claimant “a notice that explains why it did not accept the additional

evidence” and will advise her of her right to file a new application. 20 C.F.R.

§§ 404.970(c), 416.1470(c).

      The Notice of Appeals Council Action addresses the 2018 MRI results

as follows: “You submitted medical records from South Carolina Diagnostic

Imaging dated May 10, 2018 (2 Pages). We find this evidence does not show a

reasonable probability that it would change the outcome of the decision. We

did not exhibit this evidence.” Tr. at 2.

      Although the Commissioner argues Plaintiff did not have good cause

for failing to submit the evidence in a timely manner, it does not appear the

Appeals Council rejected the evidence for that reason. Instead, it seems the

Appeals Council found the 2018 MRI results were not new and material to

the ALJ’s decision. Therefore, the court considers whether the Appeals




                                        59
Council erred in concluding that there was no reasonable probability that the

2018 MRI results would have changed the outcome of the ALJ’s decision.

      “In reviewing the Appeals Council’s evaluation of new and material

evidence, the touchstone of the Fourth Circuit’s analysis has been whether

the record, combined with the new evidence, ‘provides an adequate

explanation of [the Commissioner’s] decision.’” Turner v. Colvin, No. 0:14-

228-DCN, 2015 WL 751522, at *5 (D.S.C. Feb. 23, 2015), citing Meyer v.

Astrue, 662 F.3d 700, 707 (4th Cir. 2011) (quoting DeLoatche v. Heckler, 715

F.3d 148, 150 (4th Cir. 1983)). After reviewing new evidence submitted to the

Appeals Council, the court should affirm the agency’s decision where

“substantial evidence support[ed] the ALJ’s findings.” Meyer, 662 F.3d at

707, citing Smith v. Chater, 99 F.3d 635, 638–39 (4th Cir. 1996). However, if

a review of the record as a whole shows the new evidence supported the

plaintiff’s claim and was not refuted by other evidence, the court should

reverse the ALJ’s decision and find it to be unsupported by substantial

evidence. Id., citing Wilkins v. Secretary, Department of Health and Human

Services, 953 F.3d 93, 96 (4th Cir. 1991). If the addition of the new evidence

to the record does not allow the court to determine whether substantial

evidence supported the ALJ’s denial of benefits, the court should remand the

case for further fact finding. Id.




                                      60
       The court concludes substantial evidence supports the ALJ’s decision,

even with the addition of the 2018 MRI results. Although the record does not

contain the 2015 MRI report, the ALJ considered its results as interpreted by

Dr. Singh to show “a broad-based bulge at L4/5 and a central bulge at L5/S1.”

Tr. at 17. The findings on the 2018 MRI report are generally consistent with

Dr. Singh’s interpretation of the 2015 MRI. Thus, the ALJ considered similar

MRI findings in reaching her conclusion.

       Although the ALJ credited MRIs and other imaging results, she cited a

plethora of other evidence she considered inconsistent with a finding of

disability, including an absence of objective signs on physical exams, medical

opinions of record, Plaintiff’s reports to her medical providers, and her ADLs.

Because the record, combined with the 2018 MRI report, provides an

adequate explanation of the Commissioner’s decision, the court finds no error

in the Appeals Council’s evaluation of the evidence and considers remand

unnecessary.

III.   Conclusion

       The court’s function is not to substitute its own judgment for that of the

Commissioner, but to determine whether her decision is supported as a

matter of fact and law. Based on the foregoing, the undersigned affirms the

Commissioner’s decision.




                                       61
     IT IS SO ORDERED.



February 12, 2020               Shiva V. Hodges
Columbia, South Carolina        United States Magistrate Judge




                           62
